236 S.W.3d 121 (2007)
Rosalyn STRAIT, Employee/Respondent,
v.
INTEGRAM ST. LOUIS SEATING, Employer/Respondent, and
Treasurer of the State of Missouri, as Custodian of the Second Injury Fund, Appellant.
No. ED 89283.
Missouri Court of Appeals, Eastern District, Division Two.
October 23, 2007.
*122 Mary Jennifer Sommers-Getz, Attorney Generals Office, St. Louis, MO, for appellant.
James Gregory Krispin, St. Louis, MO, for Rosalyn Strait.
Mary Anne Lindsey, St. Louis, MO, for Integram St. Louis Seating.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIUM.
The Second Injury Fund (Appellant) appeals the decision of the Labor and Industrial Relations Commission awarding Rosalyn Strait (Claimant) permanent total disability benefits. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. A memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).